         Case 2:21-cv-00028-BMM Document 8 Filed 09/07/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




  TRAVIS IRA HLADIK
                                                   CV 21-28-BU-BMM-JTJ
                      Plaintiff,

         vs.
                                                            ORDER
  VIRGINIA HILL, ISABEL O’BRIAN,
  ANGEL LAMPERT, KYLE FOUTS,
  SECURITY MANAGER JEFF,
  WARM SPRINGS STATE
  HOSPITAL,

                      Respondents.

       United States Magistrate Judge John T. Johnston entered his Findings and

Recommendations in this case on August 16, 2021 (Doc. 7). Judge Johnston

recommended that Plaintiff’s complaint (Doc. 2) should be DISMISSED; that the

Clerk of Court should be directed to close this matter and have the docket reflect

that the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of

Appellate Procedure that any appeal of this decision would not be taken in good

faith; and that Hladik must immediately advise the Court and opposing counsel of

any change of address and its effective date, at all times during the pendency of

this action.



                                        -1 -
        Case 2:21-cv-00028-BMM Document 8 Filed 09/07/21 Page 2 of 2



      No party has filed an objection to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.


      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 7) are ADOPTED IN FULL.

      1. Hladik’s Complaint (Doc. 2) is DISMISSED;

      2. The Clerk of Court is directed to close this matter and enter judgment

         pursuant to Rule 58 of the Federal Rules of Civil Procedure; and

      3. The Clerk of Court is directed to have the docket reflect that the Court

         certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

         Procedure that any appeal of this decision would not be taken in good

         faith.

      DATED this 7th day of September, 2021.




                                        -2 -
